Citation Nr: 0815827	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-39 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran has submitted a notice of disagreement with the 
effective date of his 70 percent disability rating for PTSD, 
assigned by a May 2007 rating decision, and indicated that he 
wished to continue with his appeal on this issue.  However, a 
review of the record reveals that no action has been taken on 
this issue.  Accordingly, the issue of entitlement to an 
effective date earlier than May 1, 2007, for a 70 percent 
disability rating for PTSD is referred to the RO for 
appropriate consideration.


FINDING OF FACT

In January 2008 correspondence, the veteran indicated his 
intent withdraw his claim for an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007): 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204. 

Pursuant to 38 C.F.R. § 20.204(b), an appellant's withdrawal 
must be reduced to a writing, include the appellant's name 
and file number, and identify the issues being withdrawn, or 
state that the appeal is being withdrawn in its entirety. 
This section also provides that the withdrawal must be filed 
with the agency of original jurisdiction unless the claims 
folder has been transferred to the Board.  Further, pursuant 
to 38 C.F.R. § 20.204(c), a withdrawal of an appeal is deemed 
a withdrawal of the Notice of Disagreement and the 
Substantive Appeal.

The RO certified the veteran's appeal to the Board in October 
2007.  In January 2008, he submitted correspondence in which 
he requests to withdraw his Substantive Appeal in connection 
with his claim for an increased disability rating for 
service-connected PTSD.  In March 2008, his claims folder was 
received by the Board.  

The Board finds that the criteria for a withdrawal of the 
veteran's appeal have clearly been met because the January 
2008 statement reduced to a writing his obvious desire to 
withdraw his appeal.  In addition, this statement included 
his name and file number, and, as noted above, identified the 
issue he wished to withdraw.  

In light of the foregoing, the Board finds that it does not 
have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
L.HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


